HOFFMAN, Judge
JUDGMENT
This matter arose as a result of a traffic accident and came on to be heard on December 1, 1971. The plaintiffs, John and James Wesselhoft, were represented by John L. Maduro, Esquire, and the defendant was represented by Attorney Ethel Carr Hunter.
The accident occurred at the intersection of Veteran’s Drive and the “75” Corner at One a.m. on May 11, 1971. The plaintiff, James Wesselhoft, was driving a vehicle owned by plaintiff, John Wesselhoft, in the direction of west to east on Veteran’s Drive. The plaintiff was proceeding in the inside lane as he approached the intersection at “75”. The defendant was traveling on “75” south toward Veteran’s Drive and intended to make a right hand turn and proceed west. According to James Wesselhoft the accident occurred as he neared “75” progressing within the legal speed limit when the defendant drove out from “75” and collided with him. The defendant contends that he came to a full stop at Veteran’s Drive, blew his horn, and proceeded with his turn after looking both ways and seeing no traffic. The defendant has filed a counterclaim for his damages.
At trial both parties stipulated to the damages to the respective vehicles as evidenced by their estimates. After due consideration in this matter and evaluation of the testimony of both the parties and their witnesses the Court makes the following:
FINDINGS OF FACT
1. That the defendant did not stop at Veteran’s Drive and did not blow his horn (an act which would have constituted, absent an emergency, a violation of 20 V.I.C. 464(a)), but proceeded to make a right hand turn.
*422. That the plaintiff was proceeding properly in his lane on Veteran’s Drive moving from west to east when he was struck by defendant’s vehicle.
3. That the damage to plaintiff’s vehicle as stipulated was $2125.25.
4. That the collision caused plaintiff, James Wesselhoft, to suffer pain and injury when he was thrown to the floor of the vehicle.
CONCLUSIONS OF LAW
1. That plaintiff was not contributorily negligent in causing the accident.
2. That the defendant’s counterclaim is dismissed as the accident was a direct result of the defendant’s negligence.
The Court therefore awards plaintiff-John Wesselhoft $2125.25 for damages sustained to his vehicle, plus Court Costs of $7.00 and Attorneys Fees of $400.00.
The Court further awards plaintiff-James Wesselhoft $200.00 as compensation for pain and injury suffered; with no Court Costs or Attorneys Fees.
Execution to be stayed for a period of ten days.